Citation Nr: 1744672	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Nancy P. Jones, Attorney 


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from October 1976 through October 1980.  

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2014 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Oakland, California (hereinafter Agency of Original Jurisdiction ("AOJ")).  In pertinent part, the August 2014 rating decision denied the Veteran's claims for entitlement to service connection for a bilateral shoulder disability, a neck disability, and a right knee disability.  In August 2014, the Veteran submitted a timely notice of disagreement and has subsequently perfected an appeal to the Board. 

The August 2014 rating decision additionally denied the Veteran's claims for entitlement to service connection for several additional claimed disabilities.  However, during the pendency of his appeal, the AOJ awarded the Veteran entitlement to service connection for these respective disabilities.  Specifically, in an April 2017 rating decision, the AOJ awarded the Veteran entitlement to service connection for degenerative disc disease of the lumbar spine, an acquired psychiatric disorder, radiculopathy of the bilateral left and right lower extremities, and for total disability based upon individual unemployability ("TDIU").  The Veteran was informed of this award in a letter dated April 24, 2017.  

This award of entitlement to service connection, for the degenerative disc disease of the lumbar spine, an acquired psychiatric disorder, radiculopathy of the bilateral left and right lower extremities, and for a TDIU, represent a full grant of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement ("NOD") must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date);  See also 38 C.F.R. § 20.200 (2016).  As such, these issues are no longer on appeal before the Board. 
The Board observes that the only issues remaining on appeal to the Board are the Veteran's claims for entitlement to service connection for a bilateral shoulder disability, a neck disability, and a right knee disability.  However, the Board notes that in a letter dated August 31, 2017, the Veteran expressed his intent to withdraw all pending claims from consideration before the Board. As will be discussed in greater detail below, the Board finds the Veteran has withdrawn his claims for entitlement to service connection for a bilateral shoulder disability, a neck disability, and a right knee disability.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In August 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for a bilateral shoulder disability.  

2.  In August 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for a neck disability.

3.  In August 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal for entitlement to service connection for a bilateral shoulder disability has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 
2.  The criteria for withdraw of the appeal for entitlement to service connection for a neck disability has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

3.  The criteria for withdraw of the appeal for entitlement to service connection for a right knee disability has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdraw may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204(b).

In a signed letter dated August 31, 2017, the Veteran expressed a clear intent with withdraw his appeal for entitlement to service connection for a bilateral shoulder disability, a neck disability, and a right knee disability.  The Veteran identified the AOJ's October 25, 2016 Supplemental Statement of the Case (SSOC), which continued the initial denial of the Veteran's claims for entitlement to these specific disabilities.  The Veteran indicated his satisfaction with the award as outlined in the October 26, 2016, SSOC and April 2017 rating decision.  The letter is clear and unambiguous, and was submitted after the Board had issued correspondence alerting the Veteran that his appeal had been returned to the Board.

Consequently, the Board finds that the Veteran has withdrawn his appeal with respect to the claims for entitlement to service connection for a bilateral shoulder disability, a neck disability, and a right knee disability. Hence, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the matter of entitlement to service connection for a bilateral shoulder disability is dismissed. 

The appeal as to the matter of entitlement to service connection for a neck disability is dismissed.  

The appeal as to the matter of entitlement to service connection for a right knee disability is dismissed. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


